Citation Nr: 0016505	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from December 1963 to July 
1981.  An appeal has been taken from a July 1995 decision by 
the Department of Veterans Affairs (VA) Medical Center, 
Lincoln, Nebraska, (the originating agency) denying 
entitlement to reimbursement or payment of the expenses 
incurred in connection with treatment of the veteran at the 
St. Francis Medical Center, Grand Island, Nebraska, from 
May 12 to May 19, 1994, and at the Bryan Memorial Hospital, 
Lincoln, Nebraska, from May 19 to May 24, 1994.  

The case was initially before the Board of Veterans' Appeals 
(Board) in March 1999 when it was remanded so that the 
veteran could be afforded a hearing at the originating agency 
in accordance with his request on his substantive appeal.  In 
April 1999 the originating agency scheduled the veteran for a 
personal hearing on May 25, 1999.  The originating agency 
later received information that the veteran had relocated to 
another State and in June 1999 wrote to him asking whether he 
still wished to have a personal hearing.  The veteran 
contacted the originating agency later in June 1999 and 
advised that he would not be able to travel for a personal 
hearing.  In August 1999 the veteran was sent a supplemental 
statement of the case which confirmed and continued the prior 
denial of his claim.  The supplemental statement of the case 
was signed by the Chief of Health Administration at the 
originating agency.  38 C.F.R. § 17.133.  The case is again 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.  

2.  The veteran has established service connection for 
hypertension with cardiac disease prior to the time of the 
treatment in question.

3.  The veteran was treated at the St. Francis Medical 
Center, Grand Island, Nebraska, from May 12 to May 19, 1994 
for a myocardial infarction.  

4.  He was transferred to the Bryan Memorial Hospital, 
Lincoln, Nebraska, where he was treated from May 19 to 
May 24, 1994.  Coronary artery bypass surgery was performed 
on May 20, 1994.  

5.  The veteran had not obtained prior authorization from the 
VA for the above periods of private hospitalization.  

6.  At the time of the veteran's treatment at the St. Francis 
Medical Center and Bryan Memorial Hospital VA medical 
facilities were feasibly available for his treatment but were 
not utilized.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the expenses 
incurred in connection with treatment of the veteran at the 
St. Francis Medical Center, Grand Island, Nebraska, from 
May 12th to May 19, 1994, at the Bryan Memorial Hospital, 
Lincoln, Nebraska, from May 19 to May 24, 1994, have not been 
met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. 
§ 17.120 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

The record reflects that the veteran had established service 
connection for hypertension with heart disease prior to the 
treatment at issue.  The disability was rated 10 percent 
disabling effective from March 1992, 100 percent disabling 
from May 12, 1994 through June 1995 and 30 percent disabling 
effective from July 1, 1995. 

The record further discloses that the veteran was treated at 
the St. Francis Medical Center, Grand Island, Nebraska, from 
May 12 to May 19, 1994, for a myocardial infarction.  He was 
transferred to the Bryan Memorial Hospital, Lincoln, 
Nebraska, where he was treated from May 19 to May 24, 1994.  
Coronary artery bypass surgery was performed at the Bryan 
Memorial Hospital on May 20, 1994.  The veteran had not 
obtained prior authorization from the VA for the periods of 
private hospital treatment.  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  (a) That the 
treatment was either:  (1) For an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; 
(b) that a medical emergency existed and delay would have 
been hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

In May 1994 the veteran was treated at the private hospitals 
for a myocardial infarction resulting from coronary artery 
disease, a condition for which service connection has been 
established.  Thus, the initial requirement for favorable 
action in connection with the veteran's appeal has been met.  
Further, his condition at the time of his admission to the 
St. Francis Medical Center obviously constituted a medical 
emergency.  However, the record indicates that the veteran 
resided within one-half mile of the VA Medical Center, Grand 
Island, and was employed at that facility.  The Bryan 
Memorial Hospital is located in the same city in which the 
originating agency is located.  The Chief of Staff at the 
Grand Island VA Medical center has certified that that 
facility was available to provide the treatment required at 
the time.  

Thus, the record indicates that VA medical facilities were 
feasibly available for the veteran's treatment but were not 
utilized.  Accordingly, under the circumstances, it follows 
that an allowance of the veteran's claim for reimbursement or 
payment of the private medical expenses in question is not 
warranted.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Although 
the veteran has maintained that the VA Medical Center in 
Grand Island does not admit or treat patients having a heart 
attack, he has provided no independent, objective evidence in 
support of this assertion. To the contrary, there is evidence 
that appropriate treatment was available at the VA Medical 
Center, Grand Island at the time.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services is not established.  The appeal 
is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

